Citation Nr: 0425032	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  02-13 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for peptic ulcer 
disease (PUD).

2.  Entitlement to aid and attendance allowance for a spouse.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran served on active duty from November 1941 to July 
1942, and from February 1945 to June 1946.  He was a prisoner 
of war (POW) of the Japanese Government from April 10, 1942 
to July 29, 1942.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Manila, the Republic of 
the Philippines, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In November 2003, the Board remanded 
this case to the RO.  This case is advanced on the docket.


FINDINGS OF FACT

1.  The veteran was a POW from April 10, 1942 to July 29, 
1942.

2.  The veteran does not have PUD.  

3.  The veteran's spouse demonstrates a factual need for aid 
and attendance.  


CONCLUSIONS OF LAW

1.  PUD was not incurred in or aggravated by service, nor may 
it be presumed to have been incurred or aggravated during 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  The criteria for additional compensation based on a the 
need of the veteran's spouse for regular aid and attendance 
have been established.  38 U.S.C.A. § 1115 (West 2002); 38 
C.F.R. §§ 3.351, 3.352 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the 
claimant was notified of the VCAA via October 2001 and 
December 2003 letters.  In this case, the claimant was 
informed of the duty to notify, the duty to assist, to obtain 
records, and examinations or opinions.  The claimant was 
specifically advised of the type of evidence which would 
establish his claim and he was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claim, notice of 
what he could do to help his claim and notice of how his 
claim was still deficient.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(1994) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  Pelegrini I was withdrawn and 
replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  Pelegrini II indicated that the Court was 
not holding that where pre-AOJ-adjudication notice was not 
provided, the case must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred.  The Court stated that it recognized that 
where the notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  However, it indicated that the appellant had the 
right to VCAA content-complying notice and proper subsequent 
VA process.  In this case, the claimant has been provided 
process.

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence that would establish the 
claim.  He has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim and notice of how his claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  In this 
case, the Board finds that VA has done everything reasonably 
possible to assist the claimant.  The claimant's 
representative specifically stated that there was no further 
evidence to obtain in this case.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 



Background for Service Connection

The veteran served on active duty from November 1941 to July 
1942, and from February 1945 to June 1946.  He was a POW from 
April 10, 1942 to July 29, 1942.  

The service medical records are negative for any complaints, 
treatment, findings, or diagnosis of gastrointestinal disease 
or injury to include PUD.  On the separation examination, it 
was noted that the abdominal viscera evaluation was negative.  

In July 1971, the veteran was afforded a VA examination.  
Gastrointestinal evaluation was negative.  The examiner 
stated that the veteran did not have a disease due to 
nutritional or dietary deficiency.  

In a September 1983 statement, F. S., M.D., stated that after 
the veteran was released from being a POW, he was weak, pale, 
emaciated, and undernourished.  

In December 1983, the veteran was afforded a VA examination.  
His abdominal examination was negative.  

In a May 1990 statement, P. L., M.D., stated that the veteran 
was treated for weight loss.  He appeared to be poorly 
nourished.    

In August 1990, the veteran was examined by VA.  Abdominal 
evaluation was negative.  The examiner determined that there 
was no residual evidence of dysentery, malnutrition, or 
avitaminosis.    

In June 1996, the veteran was afforded a VA intestine 
examination.  At that time, the veteran related that since 
1943, he had been experiencing vague, poorly localized, 
intermittent abdominal discomfort with no significant 
accompanying symptoms.  He reported that he had vomited 3 
ascaris worms during the last 4 weeks.  The diagnosis was 
helminthiasis.  

In September 1998, correspondence was received from the 
veteran in which he stated that he had PUD and had been 
hospitalized in April 1998 for this disease.  Accompanying 
his correspondence was an August 1998 statement from 
E. R., M.D., which stated that the veteran was hospitalized 
in April 1998 because of severe epigastric pain secondary to 
acid dyspepsia.  

In July 2000, the veteran had a barium enema examination.  
The results were negative.  

In August 2000, the veteran was afforded a stomach 
examination.  At that time, the veteran reported have 
epigastric pains 2 to 3 times a month for which he took 
Maalox.  Physical examination revealed that the veteran did 
not have active PUD.  

In December 2001 correspondence, the veteran stated that his 
epigastric pain began when he was a POW and became more 
frequent after his release.  He again reported being 
hospitalized in April 1998 and stated that he had taken 
Maalox for relief.  

In November 2003, the Board notified the veteran that if 
there was evidence that he had PUD post-service, that he 
should submit it.  In December 2003, the AOJ notified the 
veteran that VA was seeking to obtain his April 1998 
hospitalization records and that he should submit further 
information in that regard.  The veteran did not respond.  


Analysis for Service Connection

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case, the veteran does not assert that 
claimed disability was incurred in combat.  Thus, 38 U.S.C.A. 
§ 1154(b) is not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
the pertinent laws and regulations provide that PUD will be 
presumed to have been incurred in service if it had become 
manifest to a degree of 10 percent or more within one year of 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If the veteran is a former POW and was interned or detained 
for not less than 30 days, PUD, if it became manifest to a 
degree of 10 percent or more at any time after active 
military, naval or air service shall be considered to have 
been incurred in or aggravated by such service even though 
there is no record of such disease during service.  38 
U.S.C.A. § 1112(b)(12); 38 C.F.R. §§ 3.304(e), 3.307(a)(5), 
3.309(c).  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity. Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

There must be evidence of current disability present in order 
to establish service connection.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that Secretary's and 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed).  In the absence of proof of a present 
disability, there can be no valid claim.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  

The veteran as a lay person has not been shown to be capable 
of making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The Board notes that while the veteran 
is competent to report symptoms, he does not have medical 
expertise.  Therefore, he cannot provide an opinion regarding 
diagnosis and causation.  

In this case, the service records reflect no complaints, 
findings, treatment, or diagnosis of PUD.  The post-service 
medical records do not reflect manifestations or diagnosis of 
PUD within one year of the veteran's separation from service.  
Although the veteran currently states that he had epigastric 
pain as a POW and then more frequently after his release, his 
statements are not competent for the purpose of establishing 
a diagnosis.  In fact, there is no post-service diagnosis of 
PUD.  Although a private physician indicated that the 
veteran's was hospitalized in April 1998 because of severe 
epigastric pain secondary to acid dyspepsia, he did not state 
that the cause was PUD.  Efforts to obtain the 
hospitalization records have been met with non-cooperation 
from the veteran.  Moreover, subsequent competent evidence 
shows that the veteran does not have PUD now.  

The veteran does not have PUD.  The veteran is considered 
competent to state that he has experienced epigastric pain, 
but he is not competent to render or provide a current 
diagnosis thereof.  See Espiritu, supra.  

The competent evidence establishes that the veteran does not 
have PUD.  Absent a current diagnosis, service connection is 
not warranted.

Accordingly, service connection is denied.  In reaching this 
decision, the Board has considered the doctrine of doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Background for Aid and Attendance

In a September 2001 statement, E. R., M.D., stated that the 
veteran's wife was being treated for hypertension, 
conjunctivitis, and loss of bowel control.  In another 
September 2001 statement, F. L., M.D., stated that the 
veteran's wife was under treatment for acute conjunctivitis 
as well as severe to profound hearing loss in both ears.  

In January 2002, the veteran's wife was given an aid and 
attendance/housebound examination.  Physical examination 
revealed that she was conscious, alert, and dressed in a 
clean dress.  Her posture was fairly developed and stooped.  
Her nutrition was fair.  She walked slowly.  Her blood 
pressure was 150/90.  She had varicose veins in both legs.  
Knee pain was noted.  There was no limitation of motion of 
the knees.  She reported that she had difficulty with walking 
and standing for long periods during flare-ups.  In addition, 
she reported having difficulty with weight-bearing and 
balance during flare-ups.  It was also noted that she had 
lumbosacral pain.  She could walk 5 to 10 meters slowly.  The 
examiner stated that she could eat by herself, dress by 
herself, and take care of her basic necessities.  It was 
noted that she could take a bath by herself, if all her needs 
were prepared.  The examiner noted that her daughter did not 
allow her to leave the house alone.  She went to church with 
her daughter weekly and went to the bank once per month with 
her daughter.  The diagnosis was degenerative arthritis of 
the lumbosacral spine and knees.  

The examiner opined that the veteran's wife needed an 
attendant in reporting to the examination.  It was noted that 
she had been confined during the last year for a fever and 
cough and that she was currently using eye drops and taking 
blood pressure medication.  The examiner stated that she was 
not permanently bedridden.  Her vision was 20/200 and 20/70; 
thus, better than 5/200 in both eyes.  The examiner stated 
that the wife had adequate memory, was relevant in her 
answers, and exhibited good judgment.  She was competent to 
handle her funds.  The examiner indicated that the wife 
stayed at home during the day and sometimes performed light 
household chores such as washing her clothes and sweeping.  
She watched television during the day.  It was noted that 
during flare-ups, she could hardly stand up and walk.


Analysis for Aid and Attendance

The law provides for additional compensation payable to a 
veteran by reason of his spouse being in need of aid and 
attendance.  See 38 U.S.C.A. § 1115 (1)(E); 38 C.F.R. § 
3.351(a)(2).

Under 38 C.F.R. § 3.351(b), the need for aid and attendance 
means helplessness or being so nearly helpless as to require 
the regular aid and attendance of another person.  The 
criteria for determining whether such need exists are set 
forth under 38 C.F.R. § 3.351(c).  The criteria for 
establishing the need for aid and attendance include 
consideration of whether the person is blind or is so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less; or is a patient in a nursing home because of 
mental or physical incapacity; or establishes a factual need 
for aid and attendance.

In this case, the veteran's spouse is not blind or is so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; and is not a patient in a nursing 
home because of mental or physical incapacity.

In determining whether there is a factual need for regular 
aid and attendance, the following will be accorded 
consideration: the inability of the person to dress or 
undress herself, or to keep herself ordinarily clean and 
presentable; whether she requires frequent adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; 
inability to feed herself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity that requires 
assistance on a regular basis to protect her from the hazards 
or dangers incident to her daily environment.  It is not 
required that all of the disabling conditions enumerated in 
this paragraph be found to exist before a favorable rating 
may be made.  The particular personal function which the 
person is unable to perform should be considered in 
connection with her condition as a whole.  It is only 
necessary that the evidence establish that the spouse is so 
helpless as to need regular aid and attendance, not that 
there be constant need.  38 C.F.R. § 3.352(a).

In this case, the Board finds that there is a factual need 
for aid and attendance.  Although the veteran's spouse can 
bathe herself, it is only if all her needs with regard to the 
bath are prepared for her.  If she needs assistance in that 
regard, then she cannot take a bath independently.  Further, 
she has loss of bowel control.  In addition, the evidence 
shows that she does not leave her home unattended, without 
her daughter.  She only goes out once a week for religious 
purposes and once per month to the bank.  Her physical 
limitations support that assessment.  

Accordingly, it is the judgment of the Board that the 
veteran's spouse demonstrates a factual need for aid and 
attendance.  Since aid and attendance benefits are being 
granted, the issue of housebound benefit has become moot.


ORDER

Service connection for PUD is denied.  

Entitlement to aid and attendance allowance for a spouse is 
granted.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



